Exhibit 10.1 ASSET PURCHASE AGREEMENT BETWEEN WELLS-GARDNER ELECTRONICS CORPORATION, as Seller AND HT PRECISION TECHNOLOGIES U.S., INC., as Purchaser Dated as of September 12, 2014 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (" Agreement ") is made and entered into as of September 12, 2014, by and between WELLS-GARDNER ELECTRONICS CORPORATION, an Illinois corporation (" Seller "), and HT PRECISION TECHNOLOGIES U.S., INC., a Delaware corporation (" Purchaser "). RECITALS WHEREAS, Seller is engaged in several lines of business within the gaming industry, one of which is the manufacture and sale of LCD monitors, primarily for use in slot-machines and other gaming equipment (the “ LCD Business ” or the “ Business ”); and WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell to Purchaser, substantially all of the operating assets and properties owned by Seller and exclusively used by Seller in the LCD Business (but not any assets used in Seller’s other lines of business) on the terms and subject to the conditions set forth herein. Now therefore , in consideration of the premises and of the mutual agreements herein contained, the parties hereto agree as follows: Section 1 CERTAIN DEFINITIONS. For purposes of this Agreement the following terms have the meanings set forth below: " Accountant " has the meaning set forth in Section 2.6(a)(ii) . " Accounts Payable " has the meaning set forth in the definition of “Net Accounts Receivable”. " Accounts Receivable " has the meaning set forth in Section 2.1(b) . " Account Surplus " has the meaning set forth in Section 2.9 . " Accrued Warranty Reserve " shall be calculated by taking the actual warranty expenses, including, without limitation, labor, parts and freight, for the most recent eighteen (18) months for which such information is available and then dividing by three (3) to achieve an average six (6) month warranty expense. " Affiliate " refers to, with respect to any given Person, any other Person that directly, or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person. The term "control" (including, with correlative meaning, the terms "controlled by" and "under common control with"), as used with respect to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. " Agreement " has the meaning set forth in the preamble, and shall include all Schedules and Exhibits hereto. “ Assignment and Assumption Agreement ” has the meaning set forth in Section 7.1(c) . " Assignment of Contracts " has the meaning set forth in Section 7.1(d)
